Citation Nr: 1741038	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, nervousness, and post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a liver disorder.  


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The appellant is a Veteran who served on active duty from September 1959 to November 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012, rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In July 2016, the Board remanded the Veteran's claims for service connection for further development.  A SSOC was issued in March 2017, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

In a June 2017 statement, the Veteran asserted that he believed he had a pending claim for total disability individual unemployability ("TDIU").  The Veteran was denied entitlement to TDIU in the November 2012 rating decision, however he did not file a notice of disagreement with regard to the issue of TDIU.  Therefore the Board finds, the issue of entitlement to TDIU has been raised by the record in the June 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.   

2.  The Veterans' liver disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  



CONCLUSION OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a liver disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
	
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes service treatment records ("STRs") are unavailable, as they are fire-related.  In a February 2011 letter, the Veteran was notified that it had been shown that his service treatment records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Veteran was notified, and indicated in August 2012 that he had no STRs in his possession.

II. Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187  (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448  (1995) (explaining 38 C.F.R. § 3.310(b)).

With regard to the claim for PTSD, service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 2.204(f)(2) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Acquired Psychiatric Disorder to include PTSD

In a July 2011 statement, the Vet has asserted the fall during service caused his subsequent depression and anxiety, and liver condition.  Later in 2017, the Veteran asserted that his current psychiatric condition is secondary to his service-connected TBI.  

Service personnel records are silent with respect to any incidents of traumatic encounters.   

Post-service the earliest clinical indication of the presence of psychiatric symptomatology is from Dr. A. R., which indicates the Veteran was treated for depressive psychosis and prescribed psychiatric medication dating back to 1986.   

The Veteran filed for SSA benefits in 1996, and asserted his belief that he had depression because of his previous job.  A determination was made that his major depression was caused by conditions outside of work, specifically, feeling discriminated against due to race, feeling underappreciated, feeling he did not hold a position of higher rank in the company, and the uncertainty of losing his job.  

The Veteran was afforded a VA examination in December 2016.  The Veteran was diagnosed with major depressive disorder, recurrent, with cognitive deficits.  He does not have more than one mental disorder diagnosis.  He was found to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.  The Veteran worked at a Digital Company from 1980 to 1985, and has been disabled due to psychiatric reasons since 1995.  The examiner concluded the psychiatric condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale provided was that there is no temporal or circumstantial evidence of a link between mental conditions and military stressors including the heady injury in 1959.  

There is lack of clinical documentation of a psychiatric disorder until more than twenty-five years after service.  The lapse of time between service separation and the earliest documentation of current disability is  a factor for consideration in deciding a service-connection claim.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Probative evidence indicates that the Veteran's acquired psychiatric disorder symptoms, to include a history of depression, are less likely than not attributable to any in-service experiences.  In this regard, the December 2016 VA examiner was unable to link the Veteran's depression to his service, and the Veteran did not meet the criteria for a diagnosis of PTSD.  The December 2016 examiner also noted being unable to link the Veteran's current psychiatric condition to the Veteran's head injury in 1959.  The Board notes that VA treatment records and private treatment records show no history of treatment for or a diagnosis of PTSD related to the Veteran's service, or of a psychiatric disorder attributable to service.  

There is no medical evidence linking any current psychiatric disability to service.  There is no medical evidence the Veteran has now or ever been diagnosed with PTSD, and there is no evidence linking his depression to service.  
Moreover, although the Veteran has reported experiencing continuing psychiatric symptoms, his assertions that his current symptoms are a continuation of symptoms he experienced since service are outweighed by the more probative December 2016 VA opinion finding no evidence linking his current symptoms to service.  

The Board has considered the Veteran's lay statements that his psychiatric disorder is related to his service.  Laypersons are competent to provide opinions regarding etiology and diagnosis in some situations.  However, the Board finds that the Veteran's opinion is outweighed by the opinion provided by the VA examiner.  The examiner is a medical professional who has specialized education, training, and experience that the Veteran is not shown to have.  As such, the opinion provided by the VA examiner is afforded more probative weight than the lay assertions.  See Jandreau, supra; see also Woehlaert, supra. 

Based on the above analysis, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD, and MDD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Liver Condition

In a July 2011 statement, the Vet has asserted that the fall he sustained during service caused his liver condition.  

Post-service the earliest clinical indication of the presence of a liver disorder is from 1996.     

The Veteran was afforded a VA examination in December 2016.  The Veteran was diagnosed with hepatic lymphangioma in 1996, and fatty liver infiltration in 2014.  In 1996, the Veteran was having abdominal pains, and upon evaluation with a sonogram a liver mass was found, and later diagnosed as lymphangioma.  In 1998, the liver mass was removed, and has not recurred.  On his last abdominal CT scan in June 2014, it was found status post left lobectomy and multiple small cysts and fatty infiltration in the liver parenchyma.  The examiner concluded the Veteran's liver disorder was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale provided was that hepatic lymphangiomas are characterized by cystic dilation of the lymphatic vessels in the hepatic parenchyma.  Lymphangiomas are benign tumors that occur mostly in infants due to an embryologic abnormality and usually develop in the head and neck.  A solitary lymphangioma in the liver in an adult is a rare occurrence and its cause is unknown.  The Veteran has asserted that an accident in 1959 caused the development of his hepatic lymphangioma, however the injury suffered in the accident was mainly to the head, and not to the abdomen.  The long time elapsed since the Veteran's accident is negative evidence of any trauma having been the cause of the lymphangioma. 

There is lack of clinical documentation of a liver disorder until more than thirty-five years after service.  The lapse of time between service separation and the earliest documentation of current disability is also a factor for consideration in deciding a service-connection claim.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Probative evidence indicates that the Veteran's liver disorder symptoms are less likely than not attributable to any in-service experiences.  In this regard, the December 2016 VA examiner was unable to link the Veteran's liver disorder to an in-service injury, event or illness.  The December 2016 examiner also noted being unable to link the Veteran's current liver condition to the Veteran's head injury in 1959.  The Board notes that VA treatment records and private treatment records show no history of treatment for or a diagnosis of a liver disorder related to the Veteran's service.  

There is no medical evidence linking any current liver disorder to service.  There is no medical evidence the Veteran's liver disorder has ever been linked to service.  
Moreover, although the Veteran has asserted that his liver disorder is due to service, his assertions that his current symptoms are due to service, in particular the fall, are outweighed by the more probative December 2016 VA opinion finding no evidence linking his current symptoms to service.  

The Board has considered the Veteran's lay statements that his liver disorder is related to his service.  Laypersons are competent to provide opinions regarding etiology and diagnosis in some situations.  However, the Board finds that the Veteran's opinion is outweighed by the opinion provided by the VA examiner.  The examiner is a medical professional who has specialized education, training, and experience that the Veteran is not shown to have.  As such, the opinion provided by the VA examiner is afforded more probative weight than the Veteran's lay assertions.  See Jandreau, supra; see also Woehlaert, supra. 

Based on the above analysis, the Board finds that service connection is not warranted for a liver disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, and depressive disorder, is denied.  

Service connection for  a liver disorder is denied.  




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


